Citation Nr: 0713624	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  94-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


(The issue of whether a September 1984 decision of the Board 
of Veterans' Appeals, which denied service connection for an 
acquired psychiatric disorder, should be revised or reversed 
on the grounds of clear and unmistakable error is the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1972.

In a September 1984 decision, the Board of Veterans' Appeals 
(Board) denied service connection for an acquired psychiatric 
disorder.  The veteran was notified of that decision later 
that same month.

In December 1993, the RO apparently reopened and then denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder (to include PTSD).  A notice of 
disagreement was received in February 1994 and the RO issued 
a statement of the case in March 1994.  A substantive appeal 
was received from the veteran in May 1994.  In August 1996 
and May 1998, the Board remanded the claim to the RO for 
further action.

During RO hearings in October 1991 and October 1994, the 
veteran offered testimony on the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD; the transcripts of those hearings are of 
record.

In an August 2001 Board decision, the Board recharacterized 
the appeal as involving the two separate claims to reopen 
previously disallowed claims.  At that time, the Board 
granted the veteran's petition to reopen a claim for service 
connection for PTSD, and remanded to the RO the matter of 
whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder other 
than PTSD had been received. 

The veteran, in turn, appealed the Board's denial of the 
claim for service connection for PTSD to the United States 
Court of Appeals for Veterans Claims (Court).  In the 
interim, the RO completed the requested development and 
continued the denial of the petition to reopen in February 
2002.  In November 2002, the Court granted a Joint Motion for 
Remand (Joint Motion) filed by counsel for both parties, 
vacating the Board's August 2001 denial of service connection 
for PTSD, and remanding that matter to the Board for further 
proceedings consistent with the Joint Motion.

In letters dated in January and March 2003, the veteran's 
attorney advised the Board that he had no additional evidence 
or argument to submit.

In April 2003, the Board reopened the claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  The Board then undertook additional development, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002) and Board 
procedures then in effect, on the matters of service 
connection for PTSD and for an acquired psychiatric disorder 
other than PTSD.

Subsequently, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
reviewed by the RO was held to be invalid. See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  It appears from 
the record that these matters have not been developed since 
that time.

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, further RO action on the claims on appeal is 
warranted, even though such action will, regrettably, further 
delay an appellate decision.

With regard to the claim for service connection for a 
psychiatric disorder other than PTSD, the evidence of record 
includes private and VA treatment records and psychiatric 
evaluation reports which include various psychiatric 
diagnoses and which reflect that the veteran reported in-
service psychotic episodes.  The service medical records, 
however, do not document such reported history.  A medical 
opinion based on a full review of the records and addressing 
any nexus between the veteran's service and his current 
psychiatric disorder, other than PTSD, is necessary prior to 
further appellate consideration of this claim.  See 38 
C.F.R.§ 3.159(c) (2006).  As noted above, the Board 
previously determined that additional development was 
necessary, including a VA medical opinion.  That development 
has not been accomplished.  Accordingly, RO should arrange 
for the veteran to undergo VA psychiatric examination, by a 
physician, at an appropriate VA medical facility.

As regards the matter of service connection for PTSD, in 
August 2001, the Board denied this claim on the basis that 
the veteran did not engage in combat with the enemy and none 
of the veteran's claimed in-service stressful experiences had 
been corroborated by supporting evidence.  As indicated 
above, in November 2002, the Court vacated that decision and 
the matter was remanded for issuance of notice in compliance 
with the Veterans Claims Assistance Act (VCAA).  
Specifically, the Joint Motion indicated that notice was 
required to inform the veteran of the evidence necessary to 
support the claim, as well as which evidence VA will seek to 
provide and which evidence the claimant is provide.  See 
Quartuccio v. Principi, 16 Vet. App. 370 (1994).  

An additional VCAA letter was issued in February 2005.  That 
notice, however, does not provide sufficient notice of the 
evidence needed to substantiate the claim for service 
connection for PTSD.  Consistent with the Joint Motion and 
the Court's Order, the Board finds that further notification 
action is warranted with respect to the claim for entitlement 
to service connection for PTSD.  The RO should also invite 
the veteran to submit corroborating statements in support, to 
include from former service comrades.  

The Board further points out that record includes numerous VA 
treatment records showing diagnoses of PTSD and that the 
veteran reported stressful events during service.  In this 
regard, the Board points out a criterion for service 
connection for PTSD is a link between the appellant's PTSD 
and the verified in-service stressors.  See 38 C.F.R. § 
3.304(f).  There is current no medical opinion of record that 
specifically addresses this requirement in connection with 
the stressors noted above.

Hence, in the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the VA 
psychiatric examiner provide an opinion regarding link 
between the appellant's PTSD and the verified in-service 
stressors.  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of either or both reopened claim(s).   for service 
connection for a psychiatric disorder other than PTSD, and 
may result in a denial of the claim for service connection 
for PTSD (as the decision will based on the evidence of 
record).  See 38 C.F.R. § 3.655(a),(b) (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
to ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should also request that the appellant 
submit all evidence in his possession, and ensure that its 
letter to him meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-specifically, as regards 
disability ratings and effective dates, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for 
service connection for PTSD and for an 
acquired psychiatric disorder other than 
PTSD.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate the 
veteran's claim.

The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD.  The veteran should be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO any military records in his 
possession.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record 
as to either or both claims, and explain 
the type of evidence that it is his 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman (cited to above)-
specifically as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, or a reasonable time period for 
the veteran's response has expired, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed 
established by the record.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its 
report.  This report is then to be added 
to the veteran's claims file.

4.   Thereafter, the RO should arrange 
for the veteran to undergo VA examination 
by a psychiatrist, at an appropriate VA 
medical facility.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the examiner, prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify 
each psychiatric disability that the 
veteran currently has, to include PTSD.

With respect each psychiatric diagnosis 
other than PTSD, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e, there is at 
least a 50 percent probability) that such 
disability is the result of injury or 
disease incurred or aggravated during 
active military service.

If evidence corroborating the occurrence 
of any claimed in-service stressful 
experience(s) is received, the examiner 
should render an opinion regarding the 
currently diagnosed PTSD as a result of 
the verified stressor(s).  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must explain how the diagnostic 
criteria are met, to include specific 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD, as well as 
the claim for  service connection for an 
acquired psychiatric disorder other than 
PTSD.  If the veteran fails, without good 
cause, to report to the examination, in 
adjudicating the reopened claim involving 
psychiatric disability other than PTSD, 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


